


110 HR 1053 IH: To authorize the Secretary of Transportation to carry out

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1053
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Gary G. Miller of
			 California (for himself, Mr. Campbell of
			 California, and Mr.
			 Calvert) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to carry out
		  certain transportation projects in the State of California to relieve
		  congestion on State Route 91.
	
	
		1.Short titleThis Act may be cited as the
			 California State Route 91 Congestion Relief Act.
		2.Authorization of
			 highway projects
			(a)In
			 generalThe Secretary of Transportation is authorized to carry
			 out the following projects:
				(1)A project to add one general purpose lane
			 in each direction from State Route 55 to the Riverside County line.
				(2)A project to add an auxiliary lane along
			 State Route 91 in each direction from State Route 241 to State Route 71.
				(3)A project to add truck storage lanes in
			 both directions at the existing commercial vehicle enforcement facility on
			 State Route 91.
				(4)A project to divert traffic from the State
			 Route 241 Toll Road via a direct connector to the State Route 91 Express Lanes
			 (HOT) to improve the traffic operation of the interchange and alleviate traffic
			 between Orange and Riverside Counties.
				(5)A project to add freeway-to-freeway
			 connectors between State Route 56 and Interstate Route 5.
				(b)Applicability of
			 title 23The Secretary shall carry out the projects authorized by
			 subsection (a) in accordance with the requirements of title 23, United States
			 Code.
			(c)Federal
			 shareThe Federal share of the cost of a project carried out
			 under subsection (a) shall be 80 percent.
			(d)DelegationThe Secretary may delegate to the State of
			 California responsibility for carrying out a project with funds made available
			 to carry out this section.
			3.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated from the Highway Trust Fund (other than the Mass Transit
			 Account)—
				(1)$221,325,000 to carry out section
			 2(a)(1);
				(2)$40,700,000 to carry out section
			 2(a)(2);
				(3)$7,080,000 to carry out section
			 2(a)(3);
				(4)$56,000,000 to carry out section 2(a)(4);
			 and
				(5)$65,000,000 to carry out section
			 2(a)(5).
				(b)Period of
			 availabilityFunds authorized by subsection (a) shall remain
			 available until expended.
			
